        Case 3:16-md-02741-VC Document 12647 Filed 03/01/21 Page 1 of 2



HOLLINGSWORTHLLP
Eric G. Lasker (pro hac vice)
Martin C. Calhoun (pro hac vice)
1350 I Street, N.W.
Washington, DC 20005
Telephone: (202) 898-5800
Facsimile: (202) 682-1639
Email:       elasker@hollingsworthllp.com
             mcalhoun@hollingsworthllp.com

Attorneys for Defendant
MONSANTO COMPANY


                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA



 IN RE: ROUNDUP PRODUCTS                               MDL No. 2741
 LIABILITY LITIGATION
                                                       Case No. 3:16-md-02741-VC

 This document relates to:

 John Adams v. Monsanto Company,
 Case No. 3:21-mc-80034


      MONSANTO COMPANY’S MONTHLY REPORT IN RESPONSE TO PTO
  NO. 183 RE NON-COMPLIANT LAWSUIT DIRECTLY FILED IN THIS DISTRICT
       Pursuant to Pretrial Order No. 183, defendant Monsanto Company (“Monsanto”) hereby
submits this report regarding a lawsuit that: (a) was directly filed in this district last month

(February 2021); and (b) apparently fails to comply with the personal jurisdiction and venue

requirements: John Adams v. Monsanto Company. Plaintiff filed a “Short Form Complaint”

alleging that he was “at all times material hereto” a resident of Florida and that he was exposed

to Roundup®-branded herbicides in Florida. He does not allege any connections between his

claims and the State of California.
       Case 3:16-md-02741-VC Document 12647 Filed 03/01/21 Page 2 of 2




       In addition, Monsanto notes that this lawsuit was filed in this Court as a miscellaneous

case and that a short form complaint is not appropriate for this case because, to Monsanto’s

knowledge, this case was not severed from a multi-plaintiff lawsuit.



DATED: March 1, 2021                             Respectfully submitted,


                                                 /s/ Eric G. Lasker
                                                 Eric G. Lasker (pro hac vice)
                                                 (elasker@hollingsworthllp.com)
                                                 Martin C. Calhoun (pro hac vice)
                                                 (mcalhoun@hollingsworthllp.com)
                                                 HOLLINGSWORTHLLP
                                                 1350 I Street, N.W.
                                                 Washington, DC 20005
                                                 Telephone: (202) 898-5800
                                                 Facsimile: (202) 682-1639

                                                 Attorneys for Defendant
                                                 MONSANTO COMPANY




                                                2
